Citation Nr: 0522650	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  96-29 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to special monthly compensation for aid and 
attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from November 1940 to February 
1945.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The veteran has since moved to Hawaii.  The 
Honolulu RO is now the agency of original jurisdiction in 
this appeal.


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of lumbar 
laminectomy with radiculopathy, lumbar paravertebral myositis 
with degenerative joint disease rated 60 percent disabling, 
and he is unemployable because of the service-connected 
disability.

2.  The veteran cannot perform activities of daily living 
unassisted.

3.  The evidence of record affords no explanation for his 
inability to perform activities of daily living other than 
his service-connected disability.


CONCLUSION OF LAW

The veteran meets the criteria for special monthly 
compensation for aid and attendance.  38 U.S.C.A. §§ 1114(l), 
(s), 5107(b) (West 2002); 38 C.F.R. §§ 3.350(b), (i); 3.352 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statute authorizes disability compensation for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
monetary rate of compensation is keyed to the amount of 
disability.  See 38 U.S.C.A. § 1114 (West 2002).  Certain 
disabilities or combinations of disabilities are compensated 
at a greater rate than that authorized for 100 percent 
disability.  See 38 U.S.C.A. § 1114(k)-(s) (West 2002).  
These higher rates of compensation are called "special 
monthly compensation."  38 C.F.R. § 3.350 (2004).

If a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
or of one hand and one foot, or is blind in both eyes, with 
5/200 visual acuity or less, or is permanently bedridden or 
so helpless as to the in need of regular aid and attendance, 
special monthly compensation is payable.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2004).

 "Bedridden" refers to a condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a).  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  Id.

The veteran's claims file reveals his only service-connected 
disability is his low back disorders with musculoskeletal and 
neurologic impairments.  They render him unemployable.  He 
has no other service-connected disabilities.  VA and private 
treatment records from September 1991 to March 2005 show the 
veteran does not have loss or loss of use of both feet, or of 
one hand and one foot, nor is he blind in both eyes.  He is 
not bedridden.

In order to determine that a factual need for aid and 
attendance is supportable, the following factors must be 
considered:  inability of a claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of special orthopedic or 
prosthetic appliances; inability to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity which requires care or assistance on a regular 
basis to protect the claimant from the hazards incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2004).

A January 1996 VA examination revealed the status of the 
veteran's lumbar spine disorder including neurologic deficits 
in the lower extremities, abnormal erect posture with a slow, 
guarded antalgic gait, a fixed deformity of the back with 
severe dorsal kyphosis and lumbosacral scoliosis.  He had 
exquisite pain on all movements of the lumbar spine with 
severe muscle spasm in the paralumbar muscles and muscle 
atrophy of the left thigh.

A December 2004 VA examiner found that the veteran needs 
regular aid and attendance.  The examiner reported that the 
veteran's VA primary care physician concurred.  It is unclear 
from the VA outpatient and examination records or from the 
private treatment records that his need for regular aid and 
attendance is due to the service-connected back disorder or 
from the combined effects of his service-connected back 
disorder, his post-January 2004 cerebrovascular accident 
residuals, his dementia, his heart disease, and other medical 
conditions.  The December 2004 examiner reported he could not 
shave, dress, shower, or prepare meals without assistance.  
The examiner did not state why.

It is reasonable to infer that the veteran cannot be left 
alone because of his dementia, but that does not explain in 
ability to dress, bathe, or prepare meals.  Nor does his poor 
eyesight; nor his hypertension; nor his coronary artery 
disease; nor his gastroesophageal reflux disease; nor his 
vitamin B-12 deficiency listed on a March 2005 VA problem 
list explain his inability to attend alone to activities of 
daily living.

The only impairment reported that would cause those physical 
limitations is the low back disorder and associated atrophy 
of the left leg muscles.  In the absence of information 
attributing the reported restrictions in activities of daily 
living to causes other than the service-connected disorder, 
the Board will give the veteran the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

Whereas this decision effects a complete grant of the 
benefits sought, any question of VA compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), is moot.
ORDER

Special monthly compensation for aid and attendance is 
granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


